Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Johnson on 1/24/2022.
The application has been amended as follows: 
CLAIMS: 
22. (Currently Amended) An apparatus configured  to pull a valve seat from oil field equipment, comprising: 
a base having a 
a top and a bottom, 
a ramped inner surface ending in an opening at the bottom of the base, 
an outer vertical wall, a lip having a top surface disposed along the entire top outer circumference of the outer vertical wall of the base 
and a flat-bottom groove disposed in the top surface of the lip; 
a two-piece top piece operably joinable to the base comprising 
a hollow cylinder having an inner diameter, inner circumference and height sized to engage the base functionally and 
a lip disposed along the entire inner circumference of the hollow cylinder to engage the lip of the base to allow the top piece and base to function as a unit 
and  comprising a top plate having an opening on the axial center of the top plate, wherein 
a plurality of split nut segments, each of which comprises an arcuate center face having disposed thereon a set of horizontal v-grooves 
and a ramp side configured to operate functionally on the ramped inner surface of the base and further in which the plurality of split nut segments combine to form 
wherein ; 
a wave spring set in the flat-bottom groove of the lip of the base such that the wave spring raises the top piece off the base when no manual pressure is applied to the top piece; 
and at least one helical spring disposed between each pair of adjacent split nut segments[[ two]] of the plurality of split nut segments; and
wherein  configured to be operated by the manual compression of the top piece against the base, causing each of the split nut segments to move radially toward the axial center of the apparatus to engage a valve seat stem.

Reasons for Allowance
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: 	
The claimed invention as currently recited is neither taught nor suggested by the prior art as a whole, either alone or in combination. 
Wentworth, the primary reference used in the Final Rejection mailed 7/8/2021, teaches: 
a base (112, Figure 7) having a generally cylindrical shape, a top and bottom, a ramped inner surface (Col. 2, lines 50-55), an outer wall, 
a two-piece top piece operably joinable to the base comprising a hollow cylinder (116) which engages the base functionally, wherein both the base and the top piece each have lips which engage one another to allow the top piece and bottom piece to function as a unit (see the interior of 116 engaging with the exterior of 112), a top plate  (125) having an opening on the axial center and alignment slots (see elements 136 passing through an aperture to align with the slips 134), 

However, Wentworth does not teach or suggest that the location of the lip of the base is disposed along the entire top outer circumference of the outer vertical wall of the base (112), and said lip of the base has a flat-bottom groove disposed in the top surface of the lip, a wave spring set in the flat-bottom groove of the lip of the base such that the wave spring raises the top piece off the base when no manual pressure is applied to the top piece; and at least one helical spring disposed between each pair of adjacent split nut segments, wherein the apparatus is operated by the manual compression of the top piece against the base, causing each of the split nut segments to move radially toward the axial center of the apparatus to engage a valve stem.
Modifying Wentworth to meet the claimed invention would require modifying the location of the lip of the bowl (112) and incorporating a groove therein, altering the structure of springs (128) to instead comprise a wave spring, moving the location of the incorporated wave spring to inside the incorporated groove, the addition of helical springs between each slip (134), and including structure which enables manual compression of the modified spring. These modifications would require reconstruction of other elements which functionally engage with the modifications, i.e. modification of a modified structure, which would not have been obvious to one having ordinary skill in 
Sipos (US 7891469) teaches portions of the recited claimed invention except the structures which require cylindrical shapes or circumferences, as well as a flat-bottom groove disposed in the top surface of a lip, a two piece top plate removably fixable to a hollow cylinder (1), wherein the top plate has disposed therein a plurality of alignment slots, wherein slips (10) have pipe gripping dies (11) which take the form of horizontal v-grooves, a wave spring set in the flat-bottom groove of the lip of the base, and at least one helical spring disposed between adjacent slips. Sipos discloses the importance of lobes (1A, 2A) mating between table (1) and base (2), whereby different adapter rings can mate with the rotary table (1) to use alternatively sized slips or grips. Sonneveld (US 7762343), Putnam (US 6854932), Burstall (US 3358341), are also considered pertinent prior art references, however modifications to the above cited art would require extensive reconstruction similar to the invention of Wentworth. 
For these reasons stated above, the application is now considered in condition for allowance, issued herein. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723